Case 9:08-cv-80736-KAM Document 430 Entered on FLSD Docket 12/10/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 08-80736-CV-MARRA

  in re: R. WAYNE JOHNSON,

                 Interested Party,

  JANE DOE 1 AND JANE DOE 2,

                         Plaintiff,
  vs.

  UNITED STATES OF AMERICA

                         Defendant.
                                        /


                       ORDER DENYING MOTION FOR DOCUMENTS

         THIS CAUSE is before the Court upon R. Wayne Johnson's Motion to Produce

  Documents [DE 428]. This Court having reviewed the pertinent portions of the record and being

  duly advised in the premises, it is hereby

         ORDERED and ADJUDGED that the Motion is DENIED. Mr. Johnson, as a stranger to

  this case, has no standing to receive free copies of the docket entries. Copies of the docket are

  available to the public through the Clerk of Court for a fee. Mr. Johnson may request copies of

  any of the documents that are a matter of public record by contacting the Clerk’s office and
Case 9:08-cv-80736-KAM Document 430 Entered on FLSD Docket 12/10/2018 Page 2 of 2



  making arrangements to pay for any copies received.

         DONE and ORDERED in West Palm Beach, Florida, this 10th day of December, 2018.




                                             KENNETH A. MARRA
                                             UNITED STATES DISTRICT JUDGE
  Copies provided to:

         All counsel




                                                2
